DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The claims should not be used to describe the invention in the specification, as occurs at page 2 of the instant specification for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
1) In claim 16, from which all other claims depend, the claim, on lines 1 and 2 each recite “a vessel”, however the claim is not clear if this is the same vessel or a different one, rendering the scope of the claim indefinite. Further with respect to this claim, it is not clear how or in what manner the recited “flow duct” is positioned with respect to one or the other of the “a vessels”, rendering the scope of the claims further indefinite. Finally with respect to this claim, it is not clear exactly what would constitute either of a “functional position” or an “idle position”, rendering the scope of the claims further indefinite.
2) In claim 21, there is no antecedent basis for the term “the flange” in line 2, rendering the scope of the claim indefinite.
3) In claim 29, the term “the device” lacks antecedent basis either in this claim or the claims from which this claim depends, rendering the scope of the claim indefinite.
4) In claim 30, the term “the supporting frame-side locking device” lacks antecedent basis either in this claim or the claims from which this claim depends, rendering the scope of the claim indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 16-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/961,280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application fall within the scope of the claims of the ‘280 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 20, 23, 24, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,058,180 to Port, Jr et al, (Port et al). Port et al teaches a melt transfer by showing all aspects of above claim 16.
With respect to claim 17,  Port et al includes a locking pin.
With respect to claim 20, the base of Port et al is pivoted from one position to another, meeting this claim limitation.
With respect to claims 23 and 24, Port comprises a swivel frame and swivel joint unit as shown in the embodiment of figure 1 for example.
With respect to claim 27, the system of port include an alignment device in the form of it’s frame structure shown in figure 1 for example.
With respect to claim 28, Port includes a measuring and pressure control system as shown in the embodiment of figure 3 for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Port et al. As applied to claim 16 above, Port et al teaches a method and apparatus for melt transfer showing all aspects of the above claims except the specific step of raising the “device” (which is considered the vessel) by at least 5cm, although Port et al specifically requires such a raising or pivoting step but mentions no specific amount. However, since Port et al requires raising in substantially the same manner as the instant claims, desires the same results, and includes the claimed amount of raising within it’s scope, motivation to raise the “device” of Port et al the any equally useful amount, including those amounts at or above 5 cm, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2017/0232507, showing a further example of prior art tilting melt transfer devices, US 2021/0138537 (the publication of US SN 16/961,280) and US 2021/0138539 (the publication of the instant application) are also cited.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk